Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 1 of 16




           Exhibit 1
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 2 of 16

                                                                 20CV04908
                                                                 Div11
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 3 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 4 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 5 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 6 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 7 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 8 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 9 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 10 of 16
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 11 of 16
         Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 12 of 16



                                                                                         20EF232368
               IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                           CIVIL COURT DEPARTMENT



MARQUEZ L BEASLEY
                              Plaintiff                          Case No: 20CV04908
               vs                                                Division: 11
                                                                 K.S.A. Chapter 60
DESTINATION XL GROUP INC
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a SUMMONS and PETITION in this action for DESTINATION XL GROUP INC whose
address for service is:

       9702 QUIVIRA RD
       LENEXA, KS 66215


Service through the Sheriff of JOHNSON County, State of Kansas, other than by certified mail.


PLEASE LEAVE A COPY OF THE PETITION AND SUMMONS WITH MANAGER AT THE
STORE LOCATION. THANK YOU. HAPPY THANKSGIVING.



                                           By: /s/ GERALD GRAY
                                           GERALD GRAY, #26749
                                           2300 MAIN ST, STE 900
                                           KANSAS CITY, MO 64108
                                           816-309-5208
        Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 13 of 16


            JOHNSON COUNTY KANSAS SHERIFF'S RETURN OF CIVIL PROCESS

                                                              CASE NO. 20CV04908
                                                              CHAPTER 60
MARQUEZ L BEASLEY
                                   (PLAINTIFF)

DESTINATION XL GROUP   INC
9702 QUIVIRA RD
LENEXA, KS 66215
                                (PARTY OF RECORD)



                          SHERIFF'S RETURN OF SERVICE

I have served the following, SUMMONS AND PETITION by delivering a copy of
each to DESTINATION XL GROUP INC, personally, at 9702 QUIVIRA RD, on
DECEMBER 02 2020, at 1337 hours.



All done in Johnson County, Kansas

I hereby certify under penalty of perjury that the foregoing is true and
correct.


Executed:   December 2, 2020


Attorney for Plaintiff
GERALD GRAY
                                            Calvin Hayden-Sheriff
                                            Johnson County, Kansas


                                            By /s/ WILLIAMS, MICHAEL, 744

                                            Electronically Signed

Additional Notes:
SERVED MITCH MATHY, MANAGER
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 14 of 16

                                                                 20CV04908
                                                                 Div11
Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 15 of 16
     Case 2:20-cv-02663-DDC-TJJ Document 1-1 Filed 12/31/20 Page 16 of 16

                                                                                      20CV04908
                                                                                      Div11


               IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS


MARQUEZ L. BEASLEY,                           )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Case No. 20CV04908
                                              )
DESTINATION XL GROUP, INC.,                   )       Division 11
                                              )
               Defendant.                     )


                              $)%-(3. %0/%+.',+ ,& /'*%

       Defendant Destination XL Group, Inc. $a4NONUMJUZb% is hereby granted a 14-day extension

to answer or otherwise respond to the Petition. The time originally prescribed for Defendant to

answer or otherwise respond to the Petition has not expired. The original deadline was December

23, 2020 and that deadline is extended to January 6, 2021.

       BY ORDER OF THE CLERK, as authorized by Kansas Supreme Court Rule 113. This

order is effective as of the date and time shown on the electronic file stamp.


                                                          /s/ NICOLE GARY
                                                          Dated: 12/18/20
                                                      CLERK OF THE DISTRICT COURT
